PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jumptuit, Inc.
Application No. 15/950,932
Filed: 11 Apr 2018
For: SYSTEM AND METHOD OF AI ASSISTED SEARCH BASED ON EVENTS AND LOCATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned March 31, 2020, for failure to respond to the non-final Office action mailed December 30, 2019, which set a three (3) month shortened statutory period for reply. On July 21, 2020, a Notice of Abandonment was filed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment filed June 30, 2022, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

Petitioner has provided an adequate explanation that the delay was due to the effects of the COVID-19 Outbreak, financial difficulties stemming from the COVID-19 Outbreak, and a lack of representation from former counsel.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on June 30, 2022 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 2163 for appropriate action in the normal course of business on the reply received June 30, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET